Citation Nr: 1236953	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-37 417	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968 and from December 1970 to October 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to a rating higher than 50 percent for the Veteran's service-connected PTSD.

In July 2012, as support for this increased-rating claim, he testified at a hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which as mentioned decided this claim and certified the appeal of this claim to the Board.

The Board also sees, however, that the RO also denied service connection for sleep apnea in August 2008.  And in response, the Veteran filed a timely notice of disagreement (NOD) with that decision in September 2008 but was never provided a statement of the case (SOC) regarding this other claim.  He therefore must be provided this SOC and given opportunity, in response, to also file a substantive appeal (VA Form 9 or equivalent statement) concerning this other claim to complete the steps necessary to perfect his appeal of this other claim to the Board.  See 38 C.F.R. § 20.200 (2011).  The appropriate disposition in this circumstance is to remand, rather than merely refer, this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.

His claim for a rating higher than 50 percent for his PTSD also requires further development before being decided on appeal, so the Board also is remanding this claim to the RO via the AMC.


REMAND

The Veteran's hearing testimony indicates there are outstanding treatment records that need to be obtained and considered, including from his time in Germany.  See Board hearing transcript, p.3.  He was given 60 days after the hearing to submit this additional evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (indicating that, when a Veterans Law Judge (VLJ) at a hearing exercises discretion to leave the record open for the appellant to submit additional evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if this deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of the deadline before the claim can be adjudicated).  But there is no indication of VA receiving any such additional records, especially within the 60-day timeframe allotted.  As there appear to be outstanding treatment records relevant to his claim for a higher rating for his PTSD, he should be given additional opportunity to provide identifying information concerning these additional records so, if he prefers, VA may make efforts to assist him in obtaining these records, assuming they are still available and obtainable.  38 C.F.R. § 3.159(c).

He also indicated in his October 2009 substantive appeal (on VA Form 9) that he was receiving treatment at a local Vet Center from a counselor, H.J.R.  There is a psychological assessment dated in October 2008 from H.J.R., but no further treatment records.  As it appears there also may be outstanding Vet Center treatment records, they, too, should be obtained and considered.  Id.

Lastly, concerning the claim of entitlement to service connection for sleep apnea, in August 2008 the RO denied this other claim.  But in September 2008, in response, the Veteran submitted a timely NOD to initiate an appeal of that decision.  The RO has not provided him an SOC concerning this other claim, however, nor has he been given opportunity, in response to this SOC, to also file a timely substantive appeal (VA Form 9 or equivalent statement) specifically concerning this other claim to complete the steps necessary to perfect his appeal of this other claim to the Board.  See 38 C.F.R. § 20.200.  And the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim to provide this necessary SOC and to give him opportunity to file the VA Form 9 or equivalent, in response, to perfect his appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify the sources of any additional evaluation or treatment he has received for his PTSD, including, but not limited to, while in Germany, as he mentioned during his recent July 2012 hearing before the Board.  This also includes, but is not limited to, any additional records of evaluation or treatment from his counselor, H.J.R., at the local Vet Center, that is, other than the October 2008 psychological assessment already submitted.  As well, this includes, but is not limited to, all additional records at the VA clinic in San Antonio, Texas, dated since February 2012, as well as private counseling treatment there or elsewhere dated from May to August 2009, and at the Brooke Army Medical Center since January 2009.

The amount of efforts that must be expended in attempting to obtain these and any other identified records depends on whether they are in the custody of a Federal department or agency.  If they are not, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) does if they are.  The Veteran also must be appropriately notified in the event unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).


2.  Then readjudicate his claim for a rating higher than 50 percent for his PTSD in light of these and any other additional records.  If this claim continues to be denied, send him and his representative a supplemental SOC (SSOC) concerning this claim and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

3.  Also send him and his representative an SOC concerning the denial of the additional claim of entitlement to service connection for sleep apnea in August 2008.  Also advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this other claim to the Board, and advise him of the time limit he has to do this.  38 C.F.R. § 20.302(b).  Only if he perfects his appeal of this other claim should it, too, be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


